Citation Nr: 0922293	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis.

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to an increased rating for service-connected 
tinea cruris, evaluated as 30 percent disabling from 
September 14, 2000, 60 percent disabling from November 17, 
2003, and 30 percent disabling from April 17, 2006.  

4.  Entitlement to an increased rating for service-connected 
hypothyroidism, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a July 2008 rating decision, the RO granted an increased 
rating of 60 percent for tinea cruris, effective November 
2003, and a rating of 30 percent, effective April 2006.  
Despite the grant of this increased evaluation, the Veteran 
has not been awarded the highest possible evaluation.  As a 
result, he is presumed to be seeking the maximum possible 
evaluation.  The issue remains on appeal, as the Veteran has 
not indicated satisfaction with the ratings.  A.B. v. Brown, 
6 Vet. App. 35 (1993).

In a statement in support of his claims from July 2008, the 
Veteran appears to claim entitlement to several other 
disabilities, including diabetes mellitus.  The Veteran is 
unclear in this statement, and it appears that he is claiming 
either entitlement to an earlier effective date or clear and 
unmistakable error in relation to his service-connected skin 
disorder.  Theses matters are REFERRED to the RO for 
appropriate action.

The issues of entitlement to service connection for arthritis 
and entitlement to increased ratings for tinea cruris and 
hypothyroidism are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A November 1990 Board decision denied the claim of 
entitlement to service connection for arthritis on the basis 
that no new and material evidence had been submitted to 
reopen the claim.  The Veteran did not file an appeal to that 
decision and it is final.  

2.  Evidence pertaining to the Veteran's arthritis received 
since the November 1990 Board decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The Board's November 1990 decision that denied the 
reopening of a claim of service connection for arthritis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Evidence received since the November 1990 rating decision 
is new and material, and the Veteran's claim for service 
connection for arthritis is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting the appeal.  Consequently, the 
Board finds that any lack of notice and/or development that 
may have existed under the VCAA cannot be considered 
prejudicial to the Veteran, and remand for such notice and/or 
development would be an unnecessary use of VA time and 
resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Arthritis

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In a November 1990 decision, the Board denied the Veteran's 
claim of entitlement to service connection for arthritis.  
The initial denial of service connection for arthritis had 
been denied by the RO in a March 1981 rating decision.  At 
the time of the November 1990 Board denial, it was determined 
that the evidence submitted was not new and material and that 
service connection for arthritis was not warranted because 
the evidence did not establish that arthritis originated or 
became worse during active service, or that arthritis was 
manifested to a compensable degree within one year following 
final service separation.  

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

In this instance, since the Board's November 1990 decision 
denied the claim on the basis that the evidence did not 
establish that arthritis (of the cervical spine) originated 
or became worse during active service, or that arthritis was 
manifested to a compensable degree within one year following 
final service separation; the Board finds that new and 
material evidence would consist of evidence refuting these 
findings.

Additional evidence received since the November 1990 Board 
decision consists of numerous VA outpatient and private 
treatment records documenting the post-service treatment and 
evaluation of the Veteran's arthritis of multiple joints.  
Specifically, the Veteran has been diagnosed with 
osteoarthritis and degenerative joint disease of multiple 
joints.  Additionally, the Veteran asserts that he suffered 
from pains during service and continued to suffer from pain 
following service.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for arthritis.  38 C.F.R. § 
3.156(a).  The Board determines that the claim of service 
connection for arthritis is reopened.

The Board has reopened the claim of service connection for 
arthritis, and is remanding the claim, as will be discussed 
subsequently.  The Board has not taken any adverse action on 
the claim, and any deficiencies regarding duties to notify 
and to assist the Veteran that may exist in this case are not 
prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for arthritis; to 
this extent, the appeal is granted.


REMAND

The claim of service connection for arthritis has been 
reopened.  In light of the evidence presented, additional 
clinical information is necessary.  VA has a duty to assist a 
claimant in obtaining evidence; such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

Service treatment records have been reviewed.  Records 
indicate the Veteran complained several times, in December 
1975, January 1976, and May 1978, of neck spasms and pain as 
well as hip pain.  The Veteran was diagnosed with bursitis on 
one occasion.  Additionally, on a report of medical history 
completed just prior to discharge in July 1980, the Veteran 
indicated he had arthritis, rheumatism, or bursitis.  The 
physician noted that the Veteran was referring to arthritis 
of the knees and neck, which, at that time, the Veteran had 
experienced for three years.

A remand is required in order to afford the Veteran a VA 
examination and opinion.  A VA examination or opinion is 
necessary if the evidence of record: (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability, but (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The types of evidence that indicate a current disability may 
be associated with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon at 83.

VA outpatient records indicate that the Veteran is currently 
diagnosed with osteoarthritis and degenerative joint disease 
and the service treatment records indicate he experienced 
joint pains.  Additionally, the Veteran asserts he has 
continued to suffer from pain following discharge from 
service.  The Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir 2006).  However, due to the lack of a 
medical opinion, there is not sufficient evidence to render a 
decision on service connection.  Given the VA's duty to 
obtain a VA examination where the evidence indicates that the 
claimed disability may be associated with in-service 
problems, a remand is necessary for further medical 
assessment with a nexus opinion.  See 38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The Veteran is also seeking entitlement to increased ratings 
for his service-connected hypothyroidism and tinea cruris.  
The most recent VA examinations afforded to the Veteran for 
these disabilities were in April 2006.  The Board finds that 
a new examination is required to evaluate the current degree 
of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  (Finding a Veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the Veteran's contention that the pertinent disability had 
increased in severity).  A VA examination is necessary to 
provide a thorough assessment of the Veteran's hypothyroidism 
and tinea cruris.


Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the claims 
folder all updated treatment records.

2.	Afford the Veteran a VA examination for 
arthritis of the hips, knees and 
cervical spine.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

	The examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent), that any 
current diagnosis of arthritis of the 
hips, knees and cervical spine had its 
onset during service, was aggravated 
by, or is in any other way causally 
related to his active service.

	All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.	Schedule the Veteran for a VA 
examination in order to determine the 
current severity of his hypothyroidism 
and tinea cruris.  The examiner should 
identify and completely describe all 
current symptomatology for both 
disabilities.  The Veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

	Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings of the Endocrine System, 38 
C.F.R. § 4.119, Diagnostic Code 7903 
and Schedule of Ratings of the Skin, 
Diagnostic Code 7806 (2008).  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

	The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655.

4.	After all of the above actions have 
been completed, readjudicate the 
claims.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


